DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102019219619.5, filed on 13 December 2019.
Information Disclosure Statement
The Information Disclosure Statements filed 7/23/2021 and 4/14/2021 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: evaluation unit in claims 1 – 23.
Neither the modifier “evaluation” nor the functional language “determining a distance …” denote structure.  The specification at page 3 states that the evaluation unit is a microcontroller.  The algorithm is well-known and is based on                     
                        t
                        =
                         
                        
                            
                                2
                                R
                            
                            
                                c
                            
                        
                    
                 where t is time, R is range and c is the speed of light.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language “in particular” used in at least claims 1, 5 and 7 – 9 make unclear as the whether the associated feature is required or a preference.  As such, the metes and bounds of the claims cannot be fully ascertained, thus the claims are indefinite.  
Regarding claim 15, it is unclear as to whether the common evaluation unit is further defining the evaluation unit claimed in claim 1 or whether the common evaluation unit is a separate evaluation unit.  As such, the metes and bounds of the claims cannot be fully ascertained, thus the claims are indefinite.  Page 7 of the Specification suggests that two or more sensors share a common evaluation unit (no item number).  Claim should be amended for clarity.
Regarding claim 16, the language “such that the same determine” is unclear as to what the word “same” is referring too.  As such, the metes and bounds of the claims cannot be fully ascertained, thus the claims are indefinite.
Regarding claim 23, there appears to be repeated limitations thus making it unclear, for example, as to whether there are claimed one sensor unit or more than one sensor unit.  As such, the metes and bounds of the claims cannot be fully ascertained, thus the claims are indefinite.  
Dependent claims 2 – 21 are also rejected due to dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 11 – 13, and 18 – 23 are rejected under 35 U.S.C. 103 as being obvious over Gale (US 2018/0057333) in view of Yuichi (JP 2013010589) as provided for on the IDS.
As to claims 1 and 22, Gale teaches a distance measurement system for a vehicle, wherein the distance measurement system comprises a measurement unit for non-contact determination of a distance to an object (Fig. 5B item 42 See also Fig. 7A item 48 and Fig. 1 item 11 see also Para. 114 & 246 “distance”), and the measurement unit comprises: 
a sensor unit configured to emit a signal and to receive a signal reflected by the object (see Para. 112 “proximity sensors”); 
an evaluation unit determining a distance between the measurement unit and the object from the signals emitted and received by the sensor unit (Para. 44 – 46 “control module capable of preventing movement of the basket or cage and/or alerting the operator to the presence of an obstacle. monitoring the detection zone for an obstacle entering the detection zone, sending a signal from the sensors to the control module to instruct the control module to alert the operator and/or to prevent movement of the basket or cage when an obstacle is detected within the detection zone”) and 
Gale does not teach but Yuichi teaches a signal deflection apparatus arranged in the area of the sensor unit with a reflector surface deflecting the signal emitted by the sensor unit in a direction deviating from the propagation direction of the signal, in particular at an essentially right angle to the propagation direction of the signal, in the direction of the object (see Abstract and Fig. 5).
In view of the teachings of Yuichi, it would have been obvious to a person having ordinary skill in the art at the time to modify and/or substitute sensors 42 of Gale with sensor 35 of Yuichi in order to prevent false detections caused by operator thereby reducing false alarm.  See Yuichi Page 1.  Moreover, the housing provides protection from dust and rainwater thus extending shelf life.  See Yuichi Page 2.
As to claim 2, Gale in view of Yuichi teaches the distance measurement system according to claim 1, wherein the reflector surface is arranged at a fixed angle with respect to the propagation direction of the signal and/or the sensor unit (Yuichi: Fig. 5 Page 10 “the reflecting member 35c is rotated by the electric motor.  However, … The reflection member 35c may be ratably held on the support member …”).
As to claim 3, Gale in view of Yuichi teaches the distance measurement system according to claim 1, wherein the reflector surface is arranged at an angle of 45 or at an angle in the range of 40 to 50 or in a range of 30 to 50 ° to the sensor unit and/or to the propagation direction (Yuichi’s reflection member 35c is similarly situated to sensor 35b as compared to the reflection surface 55 situated to sensor 30 of the instant application.  Also, the reflection member 35c can rotate to any position thus allowing for a variety of detections having various angles of arrivals.).
As to claim 4, Gale in view of Yuichi teaches the distance measurement system according to claim 1, wherein the deflected system is emitted in a deviating direction, which is perpendicular with respect to the ground and/or in an angle in the range of 70 to 110 or 50 to 140 with respect to the ground (Before modification of Gale with Yuichi, Gale is shown propagating the beam upwards as shown in Fig. 7A item 48.  The modification with Yuichi is to propagate the beam orthogonal to item 48 in order to not illuminate operator 18 as much and then use the reflector to redirect the beam at right angle or upwards again.  Basically, the modification of Gale with Yuichi is done to move beam 48 further out from operator 18 in order to reduce false detections due to the operator 18.).
As to claim 5, Gale in view of Yuichi teaches the distance measurement system according to claim 1, wherein the reflector surface deflects the signal reflected by the object in a direction deviating from the propagation direction of the reflected signal, in particular at an essentially right angle to the propagation direction of the reflected signal, in the direction of the sensor unit (Yuichi Fig. 5 shows this.).
As to claim 11, Gale in view of Yuichi teaches a distance measurement system according to claim 8, wherein the signal deflection apparatus comprises at least one opening or at least one gap between the holder and the reflector unit (Yuichi Figs. 5 & 7 shows the illumination leaving the unit 35).
As to claim 12, Gale in view of Yuichi teaches the distance measurement system according to claim 1, wherein the sensor unit comprises a sensor head configured to emit the signal and to receive the signal reflected by the object (Yuichi item 35b).
As to claim 13, Gale in view of Yuichi teaches distance measurement system according to claim 1, wherein the signals emitted and received by the sensor unit are ultrasound signals, microwave signals or optical signals (Gale Para. 112).
As to claim 18, Gale in view of Yuichi teaches a vehicle with a distance measurement system according to claim 1 (Gale Fig. 1).
As to claim 19, Gale in view of Yuichi teaches a vehicle with a distance measurement system according to claim 1, wherein the vehicle is a mobile construction or work machine (Fig. 1).
As to claim 20, Gale in view of Yuichi teaches a vehicle with a distance measurement system according to claim 1, wherein the vehicle is an elevating work platform or fire engine turntable ladder with a work cage movably arranged on the vehicle, wherein at least one distance measurement system is arranged on the work cage (Figs. 1 – 2).
As to claim 21, Gale in view of Yuichi teaches a vehicle according to claim 20, wherein the work cage arranged movably on the vehicle comprises a floor and railings, and at least one distance measurement system is arranged on the floor and/or on the railings or integrated in the floor and/or in the railings (Figs. 1 – 2).
As to claim 23, Gale teaches a vehicle with a measurement unit for a distance measurement system for non- contact determination of a distance to an object, the measurement unit comprising: 
a sensor unit configured to emit a signal and to receive a signal reflected by the object (Fig. 7A item 48); and 
vehicle with a measurement unit for non-contact determination of a distance to an object, the measurement unit comprising: a sensor unit configured to emit a signal and to receive a signal reflected by the object (Fig. 7A and item 48); 
an evaluation unit determining a distance between the measurement unit and the object from the signals emitted and received by the sensor unit (Para. 44 – 46 “control module capable of preventing movement of the basket or cage and/or alerting the operator to the presence of an obstacle. monitoring the detection zone for an obstacle entering the detection zone, sending a signal from the sensors to the control module to instruct the control module to alert the operator and/or to prevent movement of the basket or cage when an obstacle is detected within the detection zone”); and 
wherein the vehicle is a mobile construction or work machine (Figs. 1 – 2).
Gale does not teach but Yuichi teaches a signal deflection apparatus arranged in the area of the sensor unit with a reflector surface deflecting the signal emitted by the sensor unit in a direction deviating from the propagation direction of the signal, in particular at an essentially right angle to the propagation direction of the signal, in the direction of the object (see Abstract and Fig. 5).
In view of the teachings of Yuichi, it would have been obvious to a person having ordinary skill in the art at the time to modify and/or substitute sensors 42 of Gale with sensor 35 of Yuichi in order to prevent false detections caused by operator thereby reducing false alarm.  See Yuichi Page 1.  Moreover, the housing provides protection from dust and rainwater thus extending shelf life.  See Yuichi Page 2.
Claims 6 – 7 and 14 – 17 are rejected under 35 U.S.C. 103 as being obvious over Gale (US 2018/0057333) in view of Yuichi as applied to claim 1 and in further view of Cummings (US 2016/0098910).
As to claim 6, Gale in view of Yuichi teaches the distance measurement system according to claim 1, wherein the distance measurement system comprises a measurement module, configured in a longitudinal manner, on or in which the measurement unit is arranged (Gale Para. 132 “elongate housing 41”).
Gale shows item 40 laterally attached to the cage 20 wherein item 40 comprises sensors 48 to illuminate directly above in order to prevent entrapment.  It would have also been obvious to include item 40 longitudinally attached to the cage so that sensors 48 illuminate an area to the side of the cage to prevent entrapment as well as collision involving the cage.  
In the same field of endeavor, Cummings shows sensor housing 30 attached laterally to the cage in Fig. 4.  Cummings uses rear sensors 34 in addition to the sensor housing 38 in order to increase detection area 28 as shown in Figs. 2A and 3A in order to decrease possibility of the operator being entrapped or crushed.  See e.g. Cummings Para. 34.
In view of the teachings of Cummings, it would have been obvious to modify item 40 of Gale to be either one of laterally or longitudinally or preferably both in order to detect obstacles above or beside the operator or preferably both in order to reduce the possibility of operator being crushed by either one of an obstacle above or beside the operator or preferably both.  Having sensors detect both obstacles beside and above operator would be ideal given that more obstacles would be detected lessening the chance of harm to operator.
As to claim 7, Gale in view of Yuichi teaches the distance measurement system according to claim 1, wherein the signal deflection apparatus is mounted on the measurement unit or on the measurement module in a releasable manner, in particular releasable without any tools (Gale Para. 157 “two sensors 42 mounted on the elongate housing …”).
It is not clear whether Gale in view of Yuichi teach that the modified sensors 42 of Gale are releasable. 
Cummings teaches “clamps 42 that allow the sensors to be removably attachable to the basket or cage (Para. 39).”
In view of Cummings, it would have been obvious to use removably attachable mounts such as the clamps taught by Cummings in order to allow for quick removal of sensors thereby reducing troubleshooting and repair time.  
As to claim 14, Gale in view of Yuichi and Cummings teaches the distance measurement system according to claim 6, wherein the measurement module comprises several measurement units that can be electrically connected to one another by means of a cable connection (Gale Para. 121 “The one or more warning lights are arranged on the elongate housing 41 and are configured to indicate whether one of the sensors has detected an obstacle” thus suggesting various components including two sensors 42 are coupled together.  See also Para. 224 “Communication link as employed herein refers to the transmission of data from the control module to another module (including the data collection device). Any suitable means of transmission is intended to be covered including physical cabling, such as ethernet, or wireless transmission including radio, wifi and Bluetooth etc.”).
As to claim 15, Gale in view of Yuichi and Cummings teaches distance measurement system according to claim 14, wherein the measurement units of a measurement module comprise a common evaluation unit (Paras. 44 – 46 do not indicate more than one control unit, besides it is more cost effective to have one control unit.).
As to claim 16, Gale in view of Yuichi and Cummings teaches a distance measurement system according to claim 14, wherein the measurement units are arranged on or in the measurement module such that the same determine distances to the same object or distances to different objects (The Examiner is not sure what is being claimed.  Please refer to 112 section above.  The Examiner notes that each sensor will determine whether an object is present based on whether a reflected energy received crosses a signal-to-noise threshold.  Obviously, if an object is not within a sensor’s field of view than no reflected energy directly received from said object will be received.).
As to claim 17, Gale in view of Yuichi and Cummings teaches a distance measurement system according to claim 6, wherein the distance measurement system comprises several measurement modules that can be connected to one another by means of an electric cable connection or a wireless connection (Gale Para. 121 “The one or more warning lights are arranged on the elongate housing 41 and are configured to indicate whether one of the sensors has detected an obstacle” thus suggesting various components including two sensors 42 are coupled together.  See also Para. 224 “Communication link as employed herein refers to the transmission of data from the control module to another module (including the data collection device). Any suitable means of transmission is intended to be covered including physical cabling, such as ethernet, or wireless transmission including radio, wifi and Bluetooth etc.”).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being obvious over Gale (US 2018/0057333) in view of Yuichi as applied to claim 1 and in further view of Seek (US 2011/0088454).
 As to claim 8, Gale in view of Yuichi teaches the distance measurement system according to claim 1, wherein the signal deflection apparatus comprises a holder and a reflector unit that are connected to one another in a releasable manner, in particular releasable without any tools (Yuichi Fig. 7 shows housing 35d and reflector 35C).
Gale in view of Yuchi does not teach that the sensor housing 35b,d and the reflecting member are connected in a way that is releasable.  Note that Yuichi refers to items 35a – 35d as being part of the structure sensor 35.  Thus, one of ordinary skill would conclude that the reflecting plate 35c is attached to structure as opposed to floating in the air.  
As to claim 10, Gale in view of Yuichi teaches the distance measurement system according to claim 8, wherein the holder comprises a lock for locking the reflector unit and/or that the reflector unit comprises a lock for locking the same (Yuichi Fig. 7 shows housing 35d and reflector 35C).
In the same field of endeavor, Seek teaches “Deflector 5 is fixed to a measuring sensor housing 9 by means of a snap ring 10 (Para. 19).”
In view of the teachings of Seek, it would have been obvious to a person having ordinary skill to apply the teachings of Seek to Gale in view of Seek in order to provide connecting structure between the sensor housing and the reflecting plate because the reflecting plate has to be attached to structure and it would be obvious to make the connecting structure releasable thereby reducing troubling shooting and repair costs associated with any failures lessening the number of components that have to be replaced in the event of component failure.  
The Examiner considers snapping and locking to be the same or similar.  
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The Prior Art searched for and found in the time permitted does not teach the limitation “wherein the reflector unit is arranged on the holder in a slidable manner, in particular slidable to the side” of claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W JUSTICE/Examiner, Art Unit 3648